Case 18-70229-lrc      Doc 30   Filed 02/12/19 Entered 02/12/19 12:01:19      Desc Main
                                Document      Page 1 of 5




  IT IS ORDERED as set forth below:



  Date: February 12, 2019

                                                             _____________________________________
                                                                        Lisa Ritchey Craig
                                                                   U.S. Bankruptcy Court Judge

 _______________________________________________________________
                  IN THE UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION


    IN RE
                                                CASE NO.l:18-bk-70229


   BRUCE DOBBS                                  CHAPTER 11


            Debtor.


                      NOTICE AND ORDER DISMISSING CASE

      Upon motion of the Debtor to dismiss his bankruptcy case pursuant to 11

use §1112, and this matter having come before the Court on February 7, 2019, and

after hearing from Debtor's counsel, the U.S. Trustee's counsel and Creditor

Goosebumps, Inc.'s counsel, and the Court otherwise being sufficiently advised, it is

      ORDERED that this case shall stand dismissed twenty-one (21) days from

the date of entry of this Order unless any party in interest files an objection to

Debtor's Motion to Dismiss.


      FURTHER ORDERED that if you do not want the Court to dismiss this

case, or if you want the Court to consider your views on the Motion, then you or

your attorney must file a written objection to the Motion to Dismiss with the Clerk.
Case 18-70229-lrc   Doc 30   Filed 02/12/19 Entered 02/12/19 12:01:19   Desc Main
                             Document      Page 2 of 5
Case 18-70229-lrc   Doc 30   Filed 02/12/19 Entered 02/12/19 12:01:19   Desc Main
                             Document      Page 3 of 5
Case 18-70229-lrc   Doc 30   Filed 02/12/19 Entered 02/12/19 12:01:19   Desc Main
                             Document      Page 4 of 5
Case 18-70229-lrc   Doc 30   Filed 02/12/19 Entered 02/12/19 12:01:19   Desc Main
                             Document      Page 5 of 5
